DYSART, J.,
concurs, with reasons.
|)I join in the result reached by the majority, but write separately to provide my reason for reaching the same conclusion.
The fundamental prerequisite in a suit to object to the qualifications of a candidate is that the plaintiffis) must be a qualified elector. Here, as found by the trial court, petitioners did not file a verified petition, nor was there testimony, affidavits or any stipulation offered that they were qualified electors. Absent proof petitioners were qualified to vote in the election, they are not qualified to object to the candidacy of an individual running in that *65election. See Booth v. Jefferson, 34,446 (La.App. 2 Cir. 9/6/00), 765 So.2d 1249.